Citation Nr: 0931876	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-12 685	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Thomas E. Kimble, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2004 rating action that denied service 
connection for migraine headaches.  

In April 2007, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decision of June 2007, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

In June 2009 written argument, the veteran's attorney raised 
the issue of clear and unmistakable error in the April 2005 
rating action that denied a total disability rating based on 
individual unemployability due to service-connected 
disability.  That issue has not been adjudicated by the RO 
and is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent and persuasive medical evidence establishes 
that the veteran's pre-existing migraine headaches underwent 
no permanent increase in severity during or as a result of 
military service.




CONCLUSION OF LAW

The veteran's pre-existing migraine headaches were not 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A June 2004 pre-rating RO letter informed the Veteran and his 
then-representative of the VA's responsibilities to notify 
and assist him in his claim, and what was needed to establish 
entitlement to service connection (evidence showing an injury 
or disease that began in or was made worse by his military 
service, or that there was an event in service that caused an 
injury or disease).  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, that 2004 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that the 2004 RO letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,    16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the June 
2004 document fully meeting the VCAA's notice requirements 
was furnished to the Veteran before the October 2004 rating 
action on appeal.    
  
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the veteran's status 
and the degree of disability are not at issue, and the RO 
furnished him notice pertaining to the effective date 
information by letter of March 2006, thus satisfying the 
notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining all available 
service and post-service VA and private medical records up to 
2008.  A transcript of the veteran's April 2007 Board hearing 
testimony is of record and has been considered in 
adjudicating this claim.  The Veteran was afforded a 
comprehensive VA neurological examination in May 2008.  
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In May 2006, the Veteran stated that he had no additional 
evidence to submit in connection with his claim.  In December 
2006, the veteran's then-representative stated that he had no 
additional argument to make in support of the veteran's 
claim.  In July 2008, the Veteran stated that he had no 
additional information or evidence to submit in connection 
with his claim.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In January 
2009, the undersigned Veterans Law Judge (VLJ) granted the 
veteran's attorney's motion requesting additional time (60 
days) to submit evidence in the veteran's appeal.  In April 
2009, the undersigned VLJ granted the veteran's attorney's 
motion again requesting additional time (60 days) to submit 
evidence in the veteran's appeal.         
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111 (West 2002).

In precedent opinion VAOPGCPREC 3-2003, the VA General 
Counsel (VAGC) discussed the requirements for rebutting the 
presumption of sound condition when entering military service 
under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304.  The VAGC 
held that, to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that it was not aggravated by service.  
The veteran claimant is not required to show that the disease 
or injury increased in severity during service before the 
VA's duty under the second prong of this rebuttal standard 
attaches.  (The provisions of 38 C.F.R. § 3.304 were later 
amended and are now consistent with 38 U.S.C.A. § 1111.) 

The VAGC also held that the provisions of 38 C.F.R. 
§ 3.306(b), providing that aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, are not inconsistent with 38 U.S.C.A. § 1111.  
38 C.F.R. § 3.306(b) properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.  38 U.S.C.A. § 1111 
requires the VA to bear the burden of showing the absence of 
aggravation.  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See 
Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004). 

There is no aggravation of a pre-existing disease or injury 
if the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski,  1 Vet. 
App. 292, 297 (1991).  Accordingly, a lasting worsening of 
the condition - i.e., a worsening that existed not only at 
the time of separation, but one that still exists currently - 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Veteran contends that migraine headaches that pre-existed 
military service increased in severity in service, and were 
thus aggravated by service.  At the April 2007 Board hearing, 
the Veteran testified that he had had headaches all his life.  
In July 2008, he stated that his headaches began at the age 
of 9.

A review of the service medical records discloses that the 
Veteran gave a history of frequent or severe headaches on 
March 1965 pre-induction and September 1965 induction 
examinations, and on the latter examination he stated that he 
had been refused employment 6 months ago because of his 
headaches.  On the September 1965 examination, the examiner 
noted a bilateral throbbing headache with nausea but no aura, 
and migraine headaches.  

An April 1967 medical record noted that the Veteran had had 
migraine headaches for many years.

On July 1967 separation examination, the Veteran denied a 
history of frequent or severe headaches, and examination was 
negative for findings or diagnoses of migraine headaches.

Post service, the Veteran denied headaches on June 2001 
examination by D. D., D.O., and a review of neurologic 
systems was normal, without headaches.

On December 2005 VA outpatient evaluation, the Veteran was 
noted to have had headaches as a child, and to have been 
accepted for military service with the knowledge that he was 
symptomatic for headaches.  He complained of headaches on 
February 2006 VA outpatient examination.  No new headaches 
were noted when seen again in March 2007.

On May 2008 VA neurological examination, the physician 
reviewed the veteran's claims folder and medical records, 
including service medical records and post-service VA 
records.  The Veteran gave a history of headaches since 
childhood in 1956 that at times were so severe that he had to 
leave school and go home.  These were diagnosed as migraine 
headaches at the time, and they continued through high school 
and military service, and were essentially the same during 
his time in service as prior to induction.  The physician 
stated that the course of the migraine headaches had been 
stable since onset, and the Veteran currently received no 
treatment for headaches, which he described as occurring 
weekly during the past   12 months.  Most attacks were 
described as prostrating, and lasted for hours.  After 
examination, the diagnosis was migraine headaches, which the 
examiner opined had not been aggravated by service.  She 
noted that the Veteran stated that he had had the headaches 
since the 8th grade, that his headaches had not been made 
worse by military service, and that his current headaches 
were neither better nor worse than when he was in the 8th 
grade.      

After a review of the foregoing, the Board finds that there 
is no persuasive medical evidence to support the claim for 
service connection for migraine headaches by way of 
aggravation of a pre-existing disability by military service.  
In reaching this conclusion, the Board notes that the 
veteran's migraine headaches were identified on 1965 
examination for entrance into service.  In Crowe v. Brown, 7 
Vet. App. 238 (1994), the Court indicated that the 
presumption of soundness attaches only where there has been 
an induction medical examination, and where a disability for 
which service connection is sought was not detected at the 
time of such examination.  The Court noted that the 
regulation expressly provides that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that a history of the pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1).  In 
this case, the Board finds that the veteran's pre-existing 
migraine headaches were clearly clinically identified on the 
1965 service entrance examination.  

The Board also finds that the evidence of record establishes 
that the pre-existing migraine headaches were not aggravated 
by service, inasmuch as they did not chronically increase in 
severity during service so as to warrant service connection.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In reaching this 
determination, the Board accords great probative value to the 
2008 VA neurologist's opinion that the veteran's pre-existing 
migraine headaches had not been aggravated by his military 
service.  That opinion was arrived at after a thorough and 
comprehensive review of the claims folder containing the 
service medical records, post-service VA medical records, and 
the veteran's actual medical history; current examination of 
the Veteran; and consideration of his detailed medical 
history.  The Board thus finds the clinical observations and 
opinion of the 2008 VA physician to be dispositive of the 
question of service connection for migraine headaches, and 
that these uncontradicted medical observations and opinion 
militate against the claim.  In this regard, the Board notes 
that the Veteran has submitted no medical evidence or opinion 
to the contrary.

With respect to the veteran's assertions and testimony, the 
Board notes that he is competent to offer evidence as to 
facts within his personal knowledge, such as his own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38  
(1994).  Thus, a layman such as the Veteran, without the 
appropriate medical training or expertise, is not competent 
to render a persuasive opinion on medical matters such as 
whether his migraine headaches increased in severity during 
service, or whether military service aggravated his pre-
existing migraine headaches.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997)  (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, his assertions 
and testimony in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claim 
for service connection for migraine headaches must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for migraine headaches is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


